Citation Nr: 0325090	
Decision Date: 09/26/03    Archive Date: 10/02/03

DOCKET NO.  96-39 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Propriety of the assignment of an initial evaluation of 70 
percent for a grant of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1968.  His military decorations include the Combat 
Infantryman Badge for participation in direct combat against 
enemy forces.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, granted the veteran 
service connection and a 10 percent evaluation for PTSD, 
effective January 23, 1995 (the date on which his claim for 
VA compensation for PTSD was received by VA).  The veteran 
timely appealed the decision.  During the course of the 
appeal the RO granted a 70 percent evaluation for PTSD in a 
November 2000 rating decision with an effective date of 
January 23, 1995 for the increased rating award.  The veteran 
now continues his appeal.  (See AB, Appellant, v. Brown, 6 
Vet. App. 35 (1993): On a claim for an original or an 
increased disability rating, the claimant will generally be 
presumed to be seeking the maximum benefit (i.e., a total, 
100 percent rating) allowed by law and regulation and, thus, 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.)


FINDINGS OF FACT

The evidence establishes that the veteran is gainfully 
employed but that his PTSD produces severe occupational and 
social impairment, with deficiencies in his work, family 
relations, judgment, thinking, and mood, due to depression, 
panic attacks, memory flashbacks, intrusive thoughts, anxiety 
and anger management problems with impaired memory, 
concentration and impulse control.  These adversely affect 
his ability to adapt to stressful circumstances and to 
function independently, appropriately and effectively in a 
work or work-like setting.  His PTSD symptoms  severely 
impair his ability to establish and maintain effective 
interpersonal relationships outside of his immediate family.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 70 
percent for service-connected PTSD have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), 
implemented in 38 U.S.C.A. §§ 5103, 5103A (West 2002), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA Secretary, 
that is necessary to substantiate the claim.  VA has issued 
regulations to implement the Veterans Claims Assistance Act 
of 2000.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

We note that the RO has provided the veteran with express 
notice of the provisions of the VCAA in correspondence dated 
May 2003, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  He has also been provided with VA 
examinations which addressed the increased rating claim on 
appeal.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him. (See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).)  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claim.  For these reasons, further 
development is not necessary to meet the requirements of 
38 U.S.C.A. §§ 5103 and 5103A.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board are as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background

The veteran's service records show that he was awarded the 
Combat Infantryman Badge for his participation in direct 
combat against enemy forces during the Vietnam War.  On 
January 23, 1995, he filed his original claim for VA 
compensation for PTSD.  On VA psychiatric examination in 
March 1995 he was diagnosed with moderate to severe PTSD 
linked to his combat-related stressors.  

In a rating decision dated September 1995 the veteran was 
granted service connection and a 10 percent rating for PTSD 
effective from the date of claim.  The rating was 
subsequently increased to 70 percent effective from January 
23, 1995.  In addition to PTSD, he is also service-connected 
and rated 20 percent disabled for Type II diabetes mellitus.

The pertinent evidence veteran's claims file consists of VA 
and private medical records dated from 1996 to 2003 which 
show that the veteran received psychiatric counseling and 
pharmacotherapy for PTSD.  There are no indications in these 
records that he was ever psychiatrically hospitalized for 
PTSD.

Included in the above evidence is the report of a private 
psychiatric assessment of the veteran, dated April 1996, 
which shows that he was diagnosed with severe PTSD and major 
depression with a Global Assessment of Functioning (GAF) 
score of 58 - 65.  His symptoms were characterized as severe 
and manifested by nightmares, intrusive thoughts and memory 
flashbacks relating to his war experiences in Vietnam.  He 
avoided crowds.  The examiner remarked that the veteran was 
very compliant with his treatment for PTSD and that the PTSD 
was chronic and ongoing and required long-term continued 
care.

The evidence also includes the report of an October 1996 VA 
psychiatric examination which shows that the veteran's PTSD 
symptoms consisted of nightmares and memory flashbacks 
related to his combat experiences in Vietnam with sleep 
disturbance, an exaggerated startle response, hypervigilance 
and occasional panic attacks.  The veteran described himself 
as being a very angry and short-tempered person who had no 
friends.  He lived with his wife of 27 years and he had two 
children.  His marriage was reportedly stable.  He generally 
avoided all social contacts with other people and kept to 
himself while at work.  He had no record of arrest or pending 
charges and was employed in construction.

Mental status examination in October 1996 shows that the 
veteran appeared for the interview dressed neatly and 
presenting a tidy appearance.  His affect was shallow and his 
mood was depressed and primarily anxious and angry.  He 
reported that he experienced occasional homicidal and 
suicidal ideation, with homicidal ideation directed towards 
one of his co-workers at his job but no recent suicidal 
ideation.  There was no psychomotor retardation.  His 
thinking was coherent, somewhat tangential with paranoid 
thoughts of a persecutory nature.  He indicated that he 
believed others at work were making fun of him.  He 
experienced occasional panic attacks and he had phobias when 
entering tunnels and enclosed narrow spaces which reminded 
him of when he entered enemy tunnels during his service in 
Vietnam.  He appeared to have some understanding about his 
illness.  There were some short-term memory and concentration 
problems but his intellectual functions were generally 
intact.  He was diagnosed with moderate to severe PTSD.  He 
was noted to have no friends outside of his immediate family 
and a history of conflicts with his peers and co-workers.  He 
was assigned a GAF score of 50 - 60 for moderate to serious 
impairment in his social and occupational functioning.

VA psychiatric counseling notes dated November 2000 show that 
the veteran reported having personal difficulties with one of 
his co-workers but the notes show that the veteran responded 
to counseling and later reported that although this co-worker 
continued to bother him he was better able to cope with 
working with him. 

On VA psychiatric examination in January 2001 the veteran 
reported having frequent and recurrent nightmares related to 
his stressful memories of combat in Vietnam.  He stated that 
he was angered very easily and believed that the whole world 
was working against him.  He reported having thoughts of 
hurting those persons who made him angry, including members 
of his own family, but denied having any current homicidal 
thoughts.  He frequently had suicidal thoughts and reported 
that he once attempted to kill himself by not taking his 
insulin medication for his diabetes so that he would die from 
fatal elevation of his blood sugar.  He reported that his 
psychotropic medication helped him to cope with his 
depression and anger.  He stated that he avoided interacting 
with other people and experienced difficulty getting along 
with his co-workers.  He reported having problems 
concentrating his thoughts and also that exposure to certain 
stimuli such as the odor of diesel fuel triggered memory 
flashbacks of his combat service in Vietnam.  His work 
history after leaving military service in 1968 consisted of 
employment in a textile factory until 1985.   Since 1985, he 
was employed in construction.  He also was in the National 
Guard Reserve from 1976 to 1985.  At the time of the 
examination he was married to his wife of 31 years and had 
two children and one granddaughter.  He lived with his wife, 
mother-in-law and son.  His daughter and granddaughter 
visited him frequently and he reported that he was very 
protective of his granddaughter as she gave him reason to 
keep on living.  He handled his own finances and had no close 
friends.

Mental status examination in January 2001 shows that he 
appeared for the psychiatric interview casually dressed and 
groomed.  He was initially guarded but later was cooperative 
with the examiner.  He was alert and oriented as to person, 
place and time and his speech was coherent.  His mood was 
anxious, depressed and "on guard," and his affect was 
constricted.  His thought process was tangential and 
circumstantial.  His disabling psychiatric symptoms included 
panic attacks, disturbed sleep, dissociative memory 
flashbacks, nightmares, paranoia and frequent suicidal 
ideation, but with no homicidal or suicidal thoughts or plan 
at the time of the examination.  He did not display any 
obsessive or ritualistic behavior and denied having any 
hallucinations.  He displayed adequate memory and impulse 
control.  The examiner diagnosed the veteran with PTSD with a 
GAF score of 55.  The examiner's opinion was that the 
veteran's PTSD symptoms caused significant distress and 
impairment of his social and occupational functioning.  He 
was gainfully employed at the time of the examination and 
able to handle his own finances.  The examiner recommended 
that the veteran should continue to receive closely monitored 
psychiatric treatment for his PTSD, with attention directed 
towards his suicidal and homicidal thoughts.  Anger 
management was suggested.

A VA outpatient treatment note dated May 2003 shows that the 
veteran reported that he had recently gotten into a fight 
with one of his co-workers at his place of employment and 
expressed his concern that he might get laid off from work.  
The evidence does not indicate that the veteran is unemployed 
or unable to work at the present time.



Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2003).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2003).

In the current appeal, the veteran's service-connected PTSD 
had been evaluated under the schedular criteria contained in 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  However, in 
the course of this appeal, the aforementioned rating schedule 
was changed on November 7, 1996.  Therefore, the Board must 
consider the applicability of the provisions of both the old 
and the new ratings schedule for evaluating PTSD and rate 
this disability using the version of the regulations which 
are most favorable to the veteran's claim for a rating 
increase, whether they be from the old ratings schedule or 
from the newly promulgated one.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  If it turns out that the new version 
of the regulation confers the greater benefit, however, the 
award cannot be made effective prior to the date on which the 
new regulation was implemented.  See DeSousa v. Gober, 10 
Vet. App. 461 (1997); Green v. Brown, 10 Vet. App. 111, 116-
119 (1997); VAOPGCPREC 3-2000.

The veteran's PTSD is currently rated 70 percent disabling.  
The criteria of the rating schedule prior to November 7, 
1996, allowed for the assignment of a 70 percent rating for 
PTSD when the evidence demonstrates that the veteran's 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired and that his 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Assignment of a 100 percent rating for 
PSTD is warranted when the evidence demonstrates that the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  The mental disorder is manifested by totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  The 
affected person is demonstrably unable to obtain or retain 
employment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

After November 7, 1996, the criteria of the revised rating 
schedule for PTSD provided for a 70 percent rating when the 
evidence demonstrated that there is occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Assignment of a 100 percent evaluation is 
warranted when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

Upon applying the facts of the case to either version of the 
rating schedule, we are unable to conclude that the veteran's 
PTSD is productive of anything more than severe social and 
occupational impairment that would warrant the assignment of 
an evaluation greater than the current 70 percent rating.  We 
acknowledge that the veteran's medical reports for the 1996 - 
2003 period and the findings obtained on psychiatric 
examination in 1996 and 2001 clearly demonstrate that his 
PTSD requires regular treatment with counseling and 
psychotropic medication therapy.  His PTSD is manifested by 
severely disabling symptoms which adversely affect his 
occupational and social functioning and prevent him from 
maintaining social relationships outside of his immediate 
family.  He has anger management problems which have made it 
very difficult for him to get along with his co-workers in an 
occupational setting.  However, notwithstanding his severe 
occupational and social impairment due to PTSD, he has 
nevertheless been able to maintain steady and gainful 
employment as a construction worker from 1985 to the present 
time.  

The evidence indicates that the veteran experiences 
occasional suicidal and homicidal ideation, but there is no 
indication that he currently presents an actual threat of 
physical harm to himself or others.  The evidence also shows 
that he has been able to adequately maintain his personal 
hygiene.  We also note that VA outpatient treatment notes 
dated November 2000 show that he has been demonstrably able 
to cope with working productively with co-workers who 
particularly irritated him, thereby indicating that his level 
of occupational and social functioning is not so totally 
impaired as to warrant the assignment of a 100 percent 
rating.  

We note in passing that the older version of the rating 
schedule provided that in cases in which the only compensable 
service-connected disability is a mental disorder rated 70 
percent disabling, and that such mental disorder precludes 
the veteran from securing or following a substantially 
gainful occupation, the mental disorder shall be assigned a 
100 percent schedular evaluation under the appropriate 
diagnostic code.  38 C.F.R. § 4.16(c) (1996).  This provision 
was stricken from the revised rating schedule which was 
promulgated on November 7, 1996.  It is not for application 
in the present case because the veteran is also service-
connected and rated 20 percent disabled for Type II diabetes 
mellitus and, as previously discussed, he has been gainfully 
employed as a construction worker since 1985, notwithstanding 
severe occupational impairment due to PTSD.

We also note that this case is based on an appeal of a 
September 1995 RO decision, which had granted the veteran 
service connection for PTSD effective from January 23, 1995, 
the date on which he filed his original claim for service 
connection for this specific disability.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
psychiatric disability for separate periods of time, from 
January 23, 1995, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  We find, however, that assignment 
of a staged rating is not warranted in the present case with 
regard to the rating issue on appeal because the 70 percent 
evaluation for PTSD is based on the most severe disability 
picture presented by the medical evidence associated with the 
record, which encompassed the effective date of the award for 
service connection for the disability to the present time.

We lastly observe that the current evidence does not 
demonstrate that the veteran's PSTD exhibits an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  We are therefore not 
required to discuss the possible application of an 
extraschedular rating for evaluating the veteran's PTSD under 
the provisions of 38 C.F.R. § 3.321(b)(1) (2003).  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 53 (1993).

In view of the preceding discussion we find that the 
objective evidence does not support the veteran's claim for 
an initial evaluation higher than 70 percent for PTSD.  His 
appeal must therefore be denied.  As the evidence in this 
case is not approximately balanced with respect to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2003); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Assignment of an initial evaluation greater than 70 percent 
for PTSD is denied. 



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



